Citation Nr: 0925748	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-06 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Des Moines, 
Iowa


THE ISSUE

Entitlement to reimbursement or payment by the Department of  
Veterans Affairs of the cost of unauthorized medical 
treatment received from February 5 to February 6, 2004.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant reportedly served on active duty from May 1969 
to May 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from November 2004 determinations of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Des Moines, 
Iowa.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

On his March 2005 VA Form 9, Appeal to Board, the appellant 
indicated that he wished to attend a Board hearing at the RO.  
Pursuant to his request, the RO scheduled the appellant for a 
Travel Board hearing, to be held in May 2009.

In a March 2009 statement provided to his representative, the 
appellant indicated that he wished to reschedule his May 2009 
hearing due to an illness in his family.  Unfortunately, 
however, the appellant's representative failed to forward 
this statement to the RO until after the May 2009 hearing.  

Ordinarily, when an appellant fails to appear for a scheduled 
hearing without having requested and received a postponement 
prior to the hearing, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. § 
20.702(d) (2008).  Given the failure of the appellant's 
representative to act on the appellant's timely request for a 
postponement, however, the Board finds that there is good 
cause to reschedule the appellant's Board hearing.  

In that regard, it is noted that the importance of responding 
to a request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2008), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  In order to ensure full compliance with 
due process requirements, therefore, such a hearing must be 
scheduled.  Travel Board hearings are scheduled by the RO.  
See 38 C.F.R. §§ 20.700, 20.704(a).  Accordingly, this case 
is REMANDED for the following:

The appellant should be scheduled, in 
accordance with appropriate procedures, 
for a hearing before a Veterans Law Judge 
at the RO.  38 U.S.C.A. § 7107 (West 
2002).  A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record, 
keeping in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2008).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




